Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The elevator system of the claimed invention comprises all the limitations of claim 1 and 11, specifically, a door panel comprising a door magnet and a sill having a sill magnet configured for forming a first magnetic pairing with the door magnet to move the door panel in a lateral direction wherein the sill magnet is within a sill closure that is sealed and the sill enclosure includes a track and the sill magnet is movable along the track for travelling with the door magnet that is not taught, suggested, nor obvious over prior arts of record. 
US Patent No. 8,132,653 to Flynn teaches an elevator system comprising a door panel with a door magnet and a sill with a sill magnet but does not teach the sill magnet is within a sill enclosure nor teach the sill magnet is movable along a track within the sill.
JPS 09-272680 to Matsuura teaches an elevator system comprising a door panel with a door magnet and a sill with a sill magnet enclosed located within an enclosure but does not teach the sill magnet is movable along a track within the sill.
CN 107265270 to Gu teaches an elevator system comprising a door panel with a door magnet and a sill with a sill magnet enclosed located within an enclosure but does not teach the sill magnet is movable along a track within the sill.
JP 2012-076863 to Watanabe teaches an elevator system comprising a door panel with a door magnet and a sill with a sill magnet enclosed located within an enclosure but does not teach the sill magnet is movable along a track within the sill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654